significant index no ‘third party contact - plan participants department of the treasury internal_revenue_service washington d c q i tax_exempt_and_government_entities_division dec wv toe company this letter constitutes notice that your requests for waivers of the minimum fundin standard for the above-named plans for the plan years ending december have been denied the company is engaged in the office and and retrieval equipment and customized and sale of the company also distributes various paper products used in conjunction with its equipment including the current economic hardship began due to the company's relocation from a in and the resulting disruption in business you were notified in a letter dated october br that your requests for funding waivers had been tentatively denied based on concerns that the company's financial hardship was not temporary in_nature during a conversation with of this office on november pursuing a distress termination for both plans and waived its right to a conference to review this decision therefore plan years ending december your requests for funding waivers for the plans for the your representative indicated that the company is are denied you should note that excise_taxes under section a of the internal_revenue_code are currently due on the accumulated funding deficiengies years ending december a and december form_5330 was filed for both plans for the plan years ending december eto report the deficiencies but that the excise_taxes were not paid you should file form the plans for the plan we understand that in to report the deficiencies for the plan years ending december the excise_taxes for the plan years ending december j and december and pay as soon as possible this ruling is directed only to the taxpayer that requested it sec_6110 of the code provides that it may not be used or cited by others as precedent we have sent a copy of this letter to the manager ep classification in to the manager ep compliance unit in and to your authorized representative pursuant to a power_of_attorney on file in this office if you require further assistance in this matter please contact sincerely yours carol d gold director employee_plans
